AO 467 (Rev. 01 /09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Southern District of New York

                   United States of America                                     )
                                   V.                                           )       Case No. 19Mag 11843
                 CHRISTOPHER MODESTO                                            )
                                                                                )       Charging District:        District of Rhode Island
                              Def endant                                        )       Charging District's Case No. 1:17CR00103-01WES



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to           in that court are:

Place:       V,5, 1>1c;,,'1,       C..f. 'D 1$t.        o.(.   R.hbJ~!s[a-J             Courtroom           :of     ttol'\, Willi~ll1 ~-~t-tifi-\

                                                                                        Date and Time:         IL. 130[ 11@,.       t'): oo   A.,~,


        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:             12/18/2019
                                                                                                            Judge 's signature


                                                                                            Magistrate Judge Kevin Nathaniel Fox
                                                                                                          Printed name and title
